Exhibit 10.1

 

November 14, 2011

 

 

Louis St. Laurence O’Dea

566 Main Street

Hingham, Massachusetts 02043

 

Dear Louis:

 

In connection with your separation from employment with Radius Health, Inc.
(“Radius”), we have agreed to the following in this letter agreement (the
“Agreement”):

 

1.                                       You resigned from employment with
Radius effective as of November 14, 2011 (the “Termination Date”).  As of the
Termination Date you will no longer hold any position (whether as an officer,
director, manager, employee, trustee, fiduciary, or otherwise) with, and shall
cease to exercise or convey any authority (actual, apparent, or otherwise) on
behalf of, Radius and its subsidiaries.  You agree to cooperate fully with
Radius concerning any matter relating to your departure from Radius, including
the transition of your duties and responsibilities and of all Radius property
and information.  You also remain bound by the terms and conditions of your
Confidentiality and Non-Competition Agreement (the “NDA”).

 

2.                                       On the Termination Date, Radius will
pay you the following: (a) the total number of worked days since the end of the
last payroll period up to and including the Termination Date, minus withholdings
required by law or authorized by you; and (b) the balance of your vacation days
accrued but not yet taken as of the Termination Date, minus withholdings as
required by law.

 

3.                                       Contingent upon your execution and
non-revocation of this Agreement in accordance with the provisions of paragraph
6 below, and your compliance with all of your obligations under this Agreement
and the NDA, Radius will pay you an aggregate severance amount of $164,472
(minus required withholdings), which amount shall be paid in accordance with
Radius’ normal payroll procedures over the six (6) month period commencing in
the next regularly scheduled payroll date after the expiration of the revocation
period set forth in paragraph 6 below (the “Severance Period”).  As of the date
of this Agreement, you hold 163,880 vested options to purchase Radius common
stock that were granted to you pursuant to Radius’s 2003 Long-Term Incentive
Plan or 2011 Stock Incentive Plan (each, a “Plan”).  Such vested options will be
governed by the terms of the applicable Plan and the applicable option
agreement.  All unvested options to purchase Radius common stock that you hold
on the Termination Date shall be forfeited on such date.  Contingent upon your
execution and non-revocation of this Agreement in accordance with the provisions
of paragraph 6 below, and your compliance with all of your obligations under
this Agreement and the NDA, Radius will permit you to exercise those options
until February 14, 2012, subject to any other terms and conditions of the
applicable Plan.

 

--------------------------------------------------------------------------------


 

4.                                       You will direct all requests for
references from potential employers to me personally, and I will respond with a
mutually agreeable reference.  If we are unable to agree on the content of such
a reference, I will respond by confirming the fact and dates of your employment
by Radius.

 

5.                                       You shall be given notice under
separate cover of your right to elect to receive continuation coverage in
Radius’ medical and dental insurance plans pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and in all respects be subject to the requirements, conditions and limitations
of COBRA and such plans, which may be amended from time to time.  Except as set
forth above, after the Termination Date you shall not be eligible to participate
or continue to participate in any employee benefit plans or programs of Radius. 
Contingent upon your execution and non-revocation of this Agreement in
accordance with the provisions of paragraph 6 below, and your compliance with
all of your obligations under this Agreement and the NDA, and assuming that you
elect and remain eligible for COBRA coverage, during the Severance Period Radius
will pay reimburse you for the portion of your COBRA premium that Radius would
have paid had you remained employed by Radius during the Severance Period. 
After the Severance Period, you will be required to pay the full cost of
continuing your medical and dental insurance under COBRA so long you as you
remain COBRA-eligible.

 

6.                                       You agree that Radius has informed you
of your right to consult, and that you should consult, an attorney with respect
to this Agreement.  You have until twenty-one (21) days from the receipt of this
letter to decide whether or not to sign this Agreement.  If the Agreement has
not been returned to me within twenty-one (21) days of your receipt of this
Agreement, this Agreement shall not be valid.  In the event that you execute and
return this Agreement to me within twenty-one (21) days of the date of its
delivery to you, you shall have seven (7) days after executing this Agreement to
revoke your execution of this Agreement, which can be accomplished by delivering
a written notice of revocation to me before the expiration of the seven (7) day
revocation period.  This Agreement shall not be effective (and Radius shall have
no obligations hereunder) until the expiration of the seven (7) day revocation
period.

 

7.                                       After your employment at Radius, you
will treat as strictly confidential all proprietary or other confidential
information of Radius.  All documents (electronic, paper or otherwise), records
(electronic, paper or otherwise), materials, software, equipment, and other
physical property, and all copies of the foregoing, that have come into your
possession or been produced by you in connection with your employment
(“Property”), have been and remain the sole property of Radius.  You agree that
you have returned all such Property to Radius (or, to the extent that you have
not, that you immediately will do so).  You also remain bound by the terms and
conditions of your NDA.

 

8.                                       You, on the one hand, and the
management and the members of the Board of Directors of Radius, on the other
hand, agree not to take any action or to make any statement, written or oral,
that disparages or criticizes the business or management of the other, or any of
Radius’ respective directors, officers, agents, or employees.  You, on the one
hand, and the management and the members of the Board of Directors of Radius, on
the other hand,

 

2

--------------------------------------------------------------------------------


 

further agree not to take any action that is intended to, or that does in fact,
damage the business or reputation of the other, or the personal or business
reputations of any of Radius’ respective directors, officers, agents, or
employees, or that interferes with, impairs or disrupts the normal operations of
Radius.  Nothing in this paragraph shall preclude either party from making
truthful statements that are reasonably necessary to comply with applicable law,
regulation or legal process.

 

9.                                       You, your heirs, successors, and
assigns, hereby knowingly and voluntarily remise, release and forever discharge
Radius and its subsidiaries, together with all of their respective current and
former officers, directors, agents, representatives and employees, and each of
their predecessors, successors and assigns (collectively, the “Releasees”), from
any and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which you ever had,
now have, or may hereafter claim to have against the Releasees by reason of any
matter, cause or thing whatsoever arising from the beginning of time to the time
you sign this Agreement (the “General Release”).  This General Release of Claims
shall apply to any Claim of any type, including, without limitation, any and all
Claims of any type that you may have arising under the common law, under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans With Disabilities Act of 1967, the Family and Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, each as
amended, and any other federal, state or local statutes, regulations, ordinances
or common law creating employment-related causes of action, or under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between any of the Releasees and you, and shall further apply, without
limitation, to any and all Claims in connection with, related to or arising out
of your employment, or the termination of your employment, and all Claims for
alleged tortious, defamatory or fraudulent conduct.  You also hereby waive any
Claim for reinstatement, severance pay, attorney’s fees, or costs.  By signing
this Agreement, you agree and represent that you will not be entitled to any
additional payments or benefits under your employment letter agreement dated
January 30, 2006, as amended, or personal recovery in any action or proceeding
that may be commenced on your behalf arising out of any of the matters that are
the subject of the General Release; provided, however, that nothing in this
General Release shall prevent you from seeking to enforce your rights under this
Agreement.  Notwithstanding the foregoing, nothing in this Agreement prevents
you from filing, cooperating with, or participating in any proceeding before the
U.S. Equal Employment Opportunity Commission or a state Fair Employment
Practices Agency (except that you acknowledge that you may not recover any
monetary benefits in connection with any such claim, charge or proceeding), and
this General Release does not extend to any rights you may have to
indemnification as an officer of Radius under the provisions of Radius’s by-laws
or directors’ and officers’ insurance policy.

 

3

--------------------------------------------------------------------------------


 

10.                                 This Agreement is intended to operate as a
contract under seal and shall be governed by, and enforced and interpreted in
accordance with, the law of the Commonwealth of Massachusetts, and you hereby
consent to jurisdiction in courts located in the Commonwealth of Massachusetts
with respect to all matters arising out of or related to this Agreement.

 

11.                                 This Agreement constitutes the entire
agreement and understanding between you and Radius concerning the subject matter
hereof, and supersedes all other agreements between you and Radius.  This
Agreement (and its enclosures) may be modified, altered or amended only by a
document signed by you and an authorized representative of Radius.

 

12.                                 You understand and agree that Radius is
under no obligation to offer the benefit described in the last sentence of
paragraph 3 above, and that you are under no obligation to consent to the
General Release set forth in paragraph 9 above.  By signing this Agreement, you
acknowledge that you are doing so knowingly and voluntarily, and that you are
receiving compensation and benefits hereunder to which you are not otherwise
entitled without the signing of the General Release.  You also acknowledge that
you are not relying on any representations or promises by me or any other
representative of Radius concerning the meaning or any aspect of this Agreement.

 

If the terms of this Agreement are agreeable to you, please sign and return one
copy of this letter to me indicating your understanding of this Agreement.  The
other copy of this Agreement is for your records.

 

Sincerely,

 

Radius Health, Inc.

 

 

By

/s/ C. Richard Edmund Lyttle

 

Name:

C. Richard Edmund Lyttle

 

Title:

President and Chief Executive Officer

 

 

 

Agreed and Accepted:

 

 

/s/ Louis St. Laurence O’Dea

 

Louis St. Laurence O’Dea

 

 

4

--------------------------------------------------------------------------------